Citation Nr: 0120911	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  01-01 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim of entitlement to 
service connection for residuals of a right knee injury.  The 
veteran subsequently perfected this appeal.


REMAND

As an initial matter, the Board notes that while the 
veteran's claim was pending, 38 U.S.C.A. § 5107 was amended, 
effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran contends that during service he suffered a right 
knee injury, described as a torn medial meniscus.  According 
to the veteran, he received treatment at the Ft. Hood Army 
Hospital at various times between August 1955 and June 1956.  
Unfortunately, according to the National Personnel Records 
Center (NPRC), the veteran's service medical records were 
presumably destroyed in the 1973 fire at NPRC and are 
unavailable.  The only service medical report of record is 
the veteran's June 1956 separation examination which noted 
that the veteran's lower extremities were normal and assigned 
the veteran a "1" for his lower extremities on his physical 
profile.  

In cases where a veteran's service records are presumed 
destroyed the duty to assist includes the obligation to 
search for alternate medical records.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  In this regard, the Board notes 
that the veteran's service medical records were requested on 
several occasions and a NPRC inquiry was conducted.  
According to the National Archives and Records 
Administration, a search of the morning and sick reports from 
August 1955 through June 1956 for Company B, 141 Signal 
Battalion, 1st Armor Division located no entries regarding 
the veteran.  The veteran testified that the reason no 
treatment records could be located was because the Division 
went to Camp Polk while the veteran stayed at Ft. Hood 
because of his injuries.  The veteran also testified that he 
was classified as Category III, walking wounded at this time.

The Board is mindful that in a case such as this one, where 
service medical records have been lost, there is a heightened 
duty to assist the veteran in developing the evidence that 
might support his claim.  See Cuevas, supra.  The record 
indicates that the RO sent the veteran development letters on 
several occasions.  In response, the veteran submitted a lay 
statement from another person also stationed at Ft. Hood in 
1955.  This statement indicated that the veteran was 
receiving treatment at the hospital during that time; 
however, the statement does not indicate how the veteran was 
injured or what he was receiving treatment for.  In light of 
the heightened duty to assist in this case, the Board finds 
that an attempt should be made to obtain the veteran's 
treatment records directly from the Ft. Hood Army Hospital.  

Additionally, the veteran testified that he has received 
treatment related to his right knee from Dr. Funk in Dallas, 
Texas.  The record does not document any attempts to obtain 
these records.  

The record further reveals that the veteran currently 
receives treatment at the VAMC West Palm Beach and outpatient 
records from April 2000 include a finding of a current 
disability of the right knee, identified as arthritis.  
However, the Board notes that the veteran has not undergone a 
VA examination in connection with this claim and there is no 
opinion as to the etiology of his right knee disability.  
Under the terms of the VCAA, such an examination is 
necessary.

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following:

1.  The veteran should be contacted and 
requested to provide a detailed 
explanation regarding any injury to his 
right knee in service.  Such explanation 
should include information regarding: 1) 
the date and time of the injury; 2) where 
the injury occurred; 3) the details of 
the injury; and 4) names of witnesses to 
the injury, if any.

2. The veteran should be contacted and 
requested to 
provide the names and addresses of all VA 
and non-VA health care providers where he 
has received treatment relating to his 
right knee.  After obtaining any 
appropriate authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran, which are not currently of 
record.  These should include, but are 
not limited to, any treatment records 
from Dr. Funk, Dallas, Texas.

3. The RO should contact the Army 
Hospital at Ft. 
Hood, Texas, and request copies of any 
treatment records pertaining to the 
veteran from August 1955 to June 1956.  
These records should be associated with 
the claims file.

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

5. The RO should contact the veteran and 
inform him 
once again that he can provide 
corroborating evidence of his asserted in 
service right knee injury and continuing 
symptomatology since discharge, in the 
form of lay statements from family, 
friends, neighbors and persons who served 
with him.  The RO should advise the 
veteran that this corroboration, if in 
the form of lay statements, must be from 
person(s) who observed or witnessed the 
injury or symptoms or to whom he related 
the circumstances of the injury at the 
time it occurred and not years later.  To 
the extent that he needs assistance in 
locating these individuals, the RO should 
provide what assistance is possible.

6.  Thereafter, the RO should accord the 
veteran an orthopedic examination.  The 
RO should notify the veteran of the 
consequences of failing to report for the 
examination.  The veteran's claims folder 
is to be made available to the examiner 
for review prior to this examination.  
The examiner should be specifically 
requested to provide an opinion as to 
whether the veteran currently has a right 
knee disability.  If so, the examiner 
should provide opinions as to the 
approximate date of onset of the 
veteran's right knee disability and, to 
the extent possible, as to whether the 
veteran's right knee disability is 
etiologically related to the veteran's 
active service or to any trauma therein.  
All findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.

7. Upon completion of the above, the RO 
should 
review the evidence, and ensure that all 
of the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

8.  After all development is complete, 
the RO should 
review the evidence in its entirety and 
enter its determination as to whether 
service connection for residuals of a 
right knee injury is warranted.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




